              Case 3:19-cv-01301-HZ      Document 3        Filed 08/17/19     Page 1 of 9




Juan C. Chavez, OSB #136428
Email: jchavez@ojrc.info
PO Box 5248
Portland, OR 97208
Telephone: 503 944-2270 ext. 212
Facsimile: 971-275-1839

        Attorneys for Plaintiff




                              UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF OREGON
                                   PORTLAND DIVISION

LUIS ENRIQUE MARQUEZ,                               Case No. 3:19-cv-01301

Plaintiffs,

       v.                           PLAINTIFF'S MEMORANDUM IN
                                    SUPPORT OF THEIR EMERGENCY
JOSEPH BIGGS; TARA LAROSA; and JOHN MOTION FOR A TEMPORARY
DOES 1-100.                         RESTRAINING ORDER

Defendants.

COMES NOW, Plaintiff Luis Marquez, by and through counsel, Juan C. Chavez, provides this

Memorandum in Support of his Emergency Motion for a Temporary Restraining Order and

Preliminary Injunction enjoining Defendants Joseph Biggs, Tara LaRosa, and John Does 1-100,

and all persons acting on their behalf, from convening, rallying, and engaging in the harmful

behavior as described in his Complaint on August 17, 2019 in Portland, OR. Plaintiff similarly

requests that the Court enjoins Defendants from returning or soliciting other individuals or

groups to return to Portland, Oregon, as part of a unit of two or more persons acting in concert

while armed with a firearm, weapon, shield, or any item whose purpose is to inflict bodily harm,

at any demonstration, rally, protest, or march; instructing or facilitating the instruction of
PLAINTIFF'S EMERGENCY MOTION FOR A TEMPORARY RESTRAINING ORDER
                    AND PRELIMINARY INJUNCTION
                              Page 1 of 9
           Case 3:19-cv-01301-HZ           Document 3       Filed 08/17/19       Page 2 of 9




individuals or groups in the use of any weapon or technique capable of causing injury or death,

knowing or intending that the weapon or technique will be used at any demonstration, rally,

protest, or march, in Portland, Oregon; or issuing any commands, instructions, or directives to

any group of two or more persons armed with a firearm, weapon, shield, or any item whose

purpose is to inflict bodily harm, which commands, instructions, or directives are related to the

use of such weapons or any techniques capable of causing injury or death, at any demonstration,

rally, protest, or march, in Portland, Oregon.

           PREFATORY STATEMENT REGARDING EXPEDIENCY OF THIS
                       MEMORANDUM’S DRAFTING

        Plaintiff acknowledges that additional caselaw would aid the Court in its determination as

to whether or not it should grant the intended relief. At the time of filing, Defendant Biggs and

the Proud Boys are marching on the Tom McCall waterfront in Portland, OR.1 Plaintiff’s

Counsel will be made available to the Court if it requires additional oral argument, or briefing.

At the time of filing, it is Plaintiff’s sincere intent to provide this briefing in good faith.

Accordingly, he reserves the right to amend this memorandum as needed.

                                    FACTUAL ALLEGATIONS

        On July 25, 2019, Mr. Marquez was contacted by Portland Police Bureau Officer Combs

that there were “credible” threats against his life made on the Facebook page hosted by

Defendant Biggs. Dec. Marquez ¶ 2. Mr. Biggs has also posted images of Mr. Marquez, and has

allowed images encouraging violence against Mr. Marquez on his Facebook event page for his

August 17, 2019 event. Id. at ¶ 4; Comp. ¶¶ 29-36. One image in particular caused alarm:




1
  Aaron Mesh (@AaronMesh), Twitter (Aug. 17, 2019 11:09 am),
https://twitter.com/AaronMesh/status/1162788312731402240?s=20
PLAINTIFF'S EMERGENCY MOTION FOR A TEMPORARY RESTRAINING ORDER
                    AND PRELIMINARY INJUNCTION
                              Page 2 of 9
           Case 3:19-cv-01301-HZ             Document 3          Filed 08/17/19   Page 3 of 9




        Comp. ¶ 1.

        An image like this has been preceded by months of slander, libel, and true threats against

Mr. Marquez’s life. It is a widely-held belief propagated by right-wing figures like Defendants

Biggs and LaRosa2 that Mr. Marquez is the “leader” of “Antifa” in the Portland-region. Id. at ¶

9. While Mr. Marquez is an activist who participates in protest activities, he in no way has any

authority, or ability to make decisions for “Antifa.” Id. Antifascism is a political opinion, and, to

the best of Mr. Marquez’s knowledge, not an organized group. Id. Regardless, Mr. Marquez

cannot lead a group that neither exists nor holds any leadership positions. Id.

        Intense local and national scrutiny has been leveled on “Antifa” in recent months.

Following the assault of a local right-wing media personality who promotes events for Proud

Boys and other far-right groups, Andy Ngo, calls for investigations from the likes of Senator Ted




2
  Tara LaRosa (@TaraLaRosa), Twitter (Jun. 30, 2019, 8:29 am),
https://twitter.com/TaraLaRosa/status/1145353626837143552
PLAINTIFF'S EMERGENCY MOTION FOR A TEMPORARY RESTRAINING ORDER
                    AND PRELIMINARY INJUNCTION
                              Page 3 of 9
           Case 3:19-cv-01301-HZ              Document 3         Filed 08/17/19        Page 4 of 9




Cruz3 and United States President Donald Trump4 have increased the pressure on persons

presumed to be in “Antifa.” In the past, President Trump has warned that “the opposition” to

“antifa” are “much tougher” and “violent,” and that “antifa” “better hope that the other side

doesn't mobilize.”5 At the time of filing this memorandum, President Trump has stated that

“Major consideration is being given to naming ANTIFA an ‘ORGANIZATION OF TERROR.’

Portland is being watched very closely. Hopefully the Mayor will be able to properly do his

job!”6 The President tweeted this irrespective of the violent organization descending on Portland

at this moment. The assault has also precipitated calls from Defendant Biggs for violence against

antifascists.7

        The Proud Boys are a bigoted organization intent on asserting its agenda with violence in

the streets. This violence is used to promote their brand of “western chauvinism,” which is a

rebranding of White Nationalist and xenophobic rhetoric. Its founder, Gavin McInnes, has made

numerous bigoted, sexist statements in describing the aims and goals of the Proud Boys.8 Media


3
  Ted Cruz (@SenTedCruz), Twitter (July 18, 2019, 1:02 pm),
https://twitter.com/sentedcruz/status/1151945311876726784?lang=en (“Antifa is a terrorist organization
composed of hateful, intolerant radicals who pursue their extreme agenda through aggressive violence.
Time and time again their actions have demonstrated that their central purpose is to inflict harm on those
who oppose their views.”)
4
  Donald J. Trump (@realDonaldTrump), Twitter (July 27, 2019),
https://twitter.com/realDonaldTrump/status/1155205025121132545?s=20 (“Consideration is being given
to declaring ANTIFA, the gutless Radical Left Wack Jobs who go around hitting (only non-fighters)
people over the heads with baseball bats, a major Organization of Terror (along with MS-13 & others).
Would make it easier for police to do their job!”)
5
  https://www.newsweek.com/donald-trump-says-antifa-going-be-big-trouble-opposition-getting-angrier-
1215883 (Trump: “These people, like the Antifa—they better hope that the opposition to Antifa decides
not to mobilize. Because if they do, they're much tougher. Much stronger. Potentially much more
violent… And Antifa's going to be in big trouble… Because if you look, the other side, it's the military.
It's the police. It's a lot of very strong, a lot of very tough people. Tougher than them. And smarter for
them. They're sitting back and watching and they're getting angrier and angrier.”)
6
  Donald J. Trump (@realDonaldTrump), Twitter (Aug. 17, 2019),
https://twitter.com/realDonaldTrump/status/1162726857231544320?s=20
7
  Joe Biggs (@Rambobiggs), Twitter (Jun. 29, 2019), since deleted but archived at https://archive.is/h4NYY
8
  Southern Poverty Law Center, Proud Boys, https://www.splcenter.org/fighting-hate/extremist-files/group/proud-
boys
PLAINTIFF'S EMERGENCY MOTION FOR A TEMPORARY RESTRAINING ORDER
                    AND PRELIMINARY INJUNCTION
                              Page 4 of 9
           Case 3:19-cv-01301-HZ           Document 3       Filed 08/17/19       Page 5 of 9




outlets have reported extensively on the Proud Boys’ affiliations with neo-Nazi groups such as DIY

Division, “a loose collective of violent neo-Nazis and fascists from Southern California that’s

organized and trains primarily to engage in fighting and violence at political rallies.”9

        Its members, like Jason Kessler, have organized hate rallies, most notably in

Charlottesville, VA on August 11-12, 2017.10 The “United the Right” Rally began with a tiki-

torch march where White Nationalist chants were espoused. Comp. ¶ 21. Hate groups rallied

with the Proud Boys the next day, and were met with counter-protesters. Id. On August 12, 2017,

a neo-Nazi drove his vehicle into the crowd of counter-protesters, murdering Heather Heyer. Id.

        The Proud Boys have participated in, and provided security for various right-wing events in

Portland in the past. Joseph Gibson, far-right provocateur and hate-group community organizer, has

used them as security for his events. Comp. ¶ 23. They have come armed, and ready to fight.11 Their

presence has resulted in community members getting beat in the streets with their flagpoles and

fists.12 They have threatened the Mayor of Portland, Ted Wheeler, telling him that “his days are

fucking numbered.”13

        Pertinent to Mr. Marquez, Proud Boys have taken particular interest in Mr. Marquez. In their

private communication thread on the app Telegram, they have posted not only Mr. Marquez’s home

address, but the names and addresses of his family members.


9
  Paul Bass, Nationalists? Or Whitehoodwinkers?, New Haven Independent, July 13, 2017.
10
   Tom Porter, Who are the Alt-right Leaders Addressing the White Nationalist Rally in Charlottesville?,
Newsweek, Aug. 12, 2017; Alan Feuer, Proud Boys Founder: How He Went From Brooklyn Hipster to
Far-Right Provocateur, N.Y. Times, Oct. 16, 2018; Explained: Who are the far-right Proud Boys?, Al-
Jazeera, July 18, 2018;LukeBarnes,Proud Boys Founder Disavows Violence at Charlottesville But One of
Its Members Organized the Event, Think Progress, Aug. 24, 2017.
11
   Right-wing rally, counter-protesters face off in Portland, PBS Newshour, Aug. 4, 2017 (quoting a
Facebook post from event organizer Joey Gibson stating “We’ve always had guns at the rally . . . I cannot
think of one rally when we didn’t have guns with us . . . Everywhere we go, we have guns”).
12
   Katie Shepherd, Portland Police Declare a Riot After Right-Wing Marchers Begin Beating Antifascists
with Flag Poles, Willamette Week, June 30, 2018.
13
   Jason Wilson, Portland: far-right activist threatens mayor as groups change tactics, The Guardian, Jan.
29, 2019.
PLAINTIFF'S EMERGENCY MOTION FOR A TEMPORARY RESTRAINING ORDER
                    AND PRELIMINARY INJUNCTION
                              Page 5 of 9
           Case 3:19-cv-01301-HZ            Document 3        Filed 08/17/19       Page 6 of 9




        Mr. Biggs has described of his event on an Infowars program broadcasted on July 17,

2019 that he wants to strike fear in Portland, OR.14 He states that he has “large groups” attending

his rally. Members of this large group includes the “Oath Keepers, Three Percenters, American

Guard, Proud Boys, who I am with… We’ve got Patriot Prayer.” He goes on to describe, in

response to whether counter-protesters know what they are up against, he responds that they

have “large guys,” “former Navy Seals,” and “police-types with clubs.” Defendant Biggs has

also allied with known neo-Nazi organization Anticom.15

        Defendant Biggs’s aims to overwhelm Portland and PPB with far-right activists deployed

in military formations. He later explains his reasoning for not getting a permit for his event: “I

would feel bad for a thousand people to show up to a permitted event and based on the law there,

if antifa shows up to this permitted event, the police can tell everyone to disperse and arrest

anyone who doesn’t leave, then the event doesn’t happen…”16 Essentially, it was Defendant

Biggs’s belief that getting a permit will ruin the violent event he had planned, since the Police

would intervene as soon as the permit’s strictures were violated.

        Defendant Biggs’s primary goal is to terrorize the community with violence. Or, as he

puts it, “I want them to wake up in the middle of the night to have nightmares that Rufio Panman

[aka Ethan Nordean] is going to come into their homes and start knocking them out and putting

them to sleep.”17




14
   Baked Blunts, Massive Patriot Rally Against ANTIFA Coming To Portland Oregon, YouTube (July 17, 2019),
https://youtu.be/E7LgU6KqLpM
15
   Unicorn Riot, Anticom Discord Server Shows Months of Neo-Nazi Incitement, Unicorn Riot Media (Oct. 18,
2017), https://unicornriot.ninja/2017/anticom-discord-server-shows-months-neo-nazi-incitement/
16
   Baked Blunts, Massive Patriot Rally Against ANTIFA Coming To Portland Oregon, at 5:18, YouTube (July 17,
2019), https://youtu.be/E7LgU6KqLpM.
17
   Id. at 2:43.
PLAINTIFF'S EMERGENCY MOTION FOR A TEMPORARY RESTRAINING ORDER
                    AND PRELIMINARY INJUNCTION
                              Page 6 of 9
           Case 3:19-cv-01301-HZ            Document 3        Filed 08/17/19       Page 7 of 9




        In a June 30, 2019 tweet, Defendant Biggs implored his followers and future attendees of

his event to “Get a gun. But [sic] ammo. Get your gun license. Get training. Practice as much as

you can and be ready because the left isn’t playing anymore and neither should we[.]”

        The call to join the rally to fight “antifa” has been heard nationwide. On August 9, 2019,

a person who displayed a knife and threatened people with firearms outside a migrant

community center in El Paso, Texas, mere days after a violent racist stormed an El Paso Wal-

Mart, stated that he was on his way to Portland, OR to attend the rally.18

        These postings and threats have been encouraged by Defendants Biggs and LaRosa. They

call for under no uncertain terms harm against Mr. Marquez, putting him in fear for his own life.

Dec. Marquez ¶¶ 2, 4; Comp. ¶¶ 37-38. The influx of dangerous, far-right groups and individuals

into the region with an expressed desire to confront “antifa” and its perceived leader has forced

Mr. Marquez into hiding. Id. Mr. Marquez had moved out of his home of five years, and has had

to keep his location secret. Id. Mr. Marquez does not feel safe travelling alone. Id. He has

suffered both emotionally and financially. Id.

                                              ARGUMENT

A.      The Legal Standard for a Temporary Restraining Order

        The court may grant a temporary restraining order or preliminary injunction by finding

one of two sets of criteria are satisfied. NRDC v. Winter, 518 F.3d 658, 677 (9th Cir. 2008). The

“traditional” criteria consider four factors: (1) the likelihood of success on the merits, (2) the

likelihood of irreparable harm in the absence of preliminary relief, (3) the balance of equities,

and in some cases, (4) the public interest. NRDC v. Winter, 518 F.3d 658, 677 (9th Cir. 2008);



18
  Alex Zielinski, Armed Man Arrested Outside of El Paso Immigrant Center "On His Way to Portland", Portland
Mercury (Aug. 9, 2019), https://www.portlandmercury.com/blogtown/2019/08/09/26944904/armed-man-arrested-
outside-of-el-paso-immigrant-center-on-his-way-to-portland
PLAINTIFF'S EMERGENCY MOTION FOR A TEMPORARY RESTRAINING ORDER
                    AND PRELIMINARY INJUNCTION
                              Page 7 of 9
            Case 3:19-cv-01301-HZ             Document 3          Filed 08/17/19        Page 8 of 9




Winter v. NRDC, Inc., 555 U.S. 7, 24 (2008); and Alliance for the Wild Rockies v. Cottrell, 632

F.3d 1127, 1131, 1135-38 (9th Cir. 2011).

         In the Ninth Circuit, among others, courts use a “sliding scale” to evaluate these equitable

factors. A strong showing on one of the factors may offset a weak showing on another. Cottrell,

632 F.3d at 1131-32. Thus, for example, “a preliminary injunction is appropriate when plaintiff

demonstrates that serious questions going to the merits were raised and the balance of hardships

tips sharply in the plaintiff’s favor.”19 Id. at 1134-35 (internal quotations and citations omitted).

         Alternatively, a court may grant the request for a Temporary Restraining Order relief if

the plaintiff demonstrates either (1) a combination of probable success on the merits and the

possibility of irreparable injury, or (2) that serious questions are raised, and the balance of

hardships tips sharply in the plaintiff’s favor. NRDC v. Winter, 518 F.3d 658, 677 (9th Cir.

2008).

B.     Mr. Marquez Will Likely Succeed on the Merits in This Case, and Enjoining a
Violent Rally is in the Public’s Interest

         Both sets of criteria are satisfied in this case. Defendants have convened a group at

currently estimated 300 Proud Boys strong.20 Based on past behavior, and the threats made and

follow through with by Proud Boys, Mr. Marquez would suffer irreparable harm if this rally

continues and he or his perceived allies are harmed. The purpose, as articulated by Defendant

Biggs, is to cause this level of fear, shock, and, crucially, physical harm to communities he

disagrees with. This is not protected speech. This is a criminal enterprise acting with perceived



19
   The Supreme Court held in Winter that a preliminary injunction should not issue if a plaintiff shows only a
possibility of harm rather than a likelihood of harm. Winter v. NRDC, Inc., 555 U.S. at 21; see also 632 F.3d at
1135. However, it did not reject the sliding scale or “serious question” frameworks discussed above. 632 F.3d at
1132-34.
20
   Aaron Mesh (@AaronMesh), Twitter (Aug. 17, 2019 11:09 am),
https://twitter.com/AaronMesh/status/1162788312731402240?s=20
PLAINTIFF'S EMERGENCY MOTION FOR A TEMPORARY RESTRAINING ORDER
                    AND PRELIMINARY INJUNCTION
                              Page 8 of 9
             Case 3:19-cv-01301-HZ         Document 3      Filed 08/17/19     Page 9 of 9




impunity. There could be no possible justification for convening a violent mob that counter-

weighs Mr. Marquez’s or other’s safety. Mr. Marquez will have no adequate remedy at law if

this harm is allowed to continue in the manner many believe it will come: mass bloodshed in the

streets.

                                           CONCLUSION

           The Plaintiff humbly prays that the Defendants and all persons acting on their behalf be

enjoined in the manner described in his Motion, pending entry by the Court of a final judgment

in this action.

DATED: August 17, 2019

                                                         Respectfully submitted,

                                                               /s/ Juan C. Chavez

                                                               Juan C. Chavez, OSB #136428

                                                               PO Box 5248

                                                               Portland, OR 97208




PLAINTIFF'S EMERGENCY MOTION FOR A TEMPORARY RESTRAINING ORDER
                    AND PRELIMINARY INJUNCTION
                              Page 9 of 9
